YELLOWCAKE MINING INC.

January 29, 2007

Strathmore Minerals Corp.

810 – 1708 Dolphin Avenue

Kelowna, BC V1Y 9S4

Attention:

Dev Randhawa,

Chairman and CEO

Dear Sirs:

RE:      Binding Letter of Intent – Juniper Ridge Project Wyoming

This Letter of Intent (the “LOI”) sets out the basic terms upon which Yellowcake
Minerals Inc. (“Yellowcake”) would be prepared to enter into a joint venture
with Strathmore Minerals Corp. (“Strathmore”) to explore, develop and mine
property located in Carbon County, Wyoming and more particularly described in
Schedule “A” hereto (the “Property”). While this LOI recites the principal
elements of the agreement reached between us, the terms are not comprehensive
and additional terms will be incorporated into a formal agreement to be
negotiated.

1.

OPTION

1.1

Strathmore will grant Yellowcake sole and exclusive rights to earn-in an 80%
interest in the Property in consideration of the following:

 

(a)

Yellowcake will pay Strathmore a total of $500,000 in accordance with the
following schedule

 

(i)

$100,000 on Closing (as hereinafter defined),

 

(ii)

$100,000 on each of the first, second, third and fourth anniversary dates of
Closing;

 

(b)

Yellowcake will issue to Strathmore 9,000,000 common shares in the capital stock
of Yellowcake on Closing (which represents 25% of the pre-funding share
structure of Yellowcake), and will require William Tafuri to cancel 56,000,000
restricted affiliate shares in the capital stock of Yellowcake; and

 

(c)

Yellowcake will incur a total of $8,000,000 in expenditures on the Property
(“Expenditures”) in accordance with the following schedule:

 

(i)

$1.6 million on or before the first anniversary of Closing,

 

(ii)

an additional $1.6 million on or before the second anniversary of Closing,

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

 

(iii)

an additional $1.6 million on or before the third anniversary of Closing,

 

(iv)

an additional $1.6 million on or before the fourth anniversary of Closing, and

 

(v)

an additional $1.6 million on or before the fifth anniversary of Closing.

1.2

Provided that Yellowcake is not in default of any terms of this LOI, Yellowcake
will have earned a 40% undivided interest in the Property once Yellowcake has
spent $4,000,000 of Expenditures referred to in paragraph 1.1(c).

1.3

The option will terminate and Yellowcake will have no further interest in the
Property under the following conditions:

 

(a)

at 5:00 p.m. (Pacific Time) on the fifth day after the Closing if Strathmore has
not received the amount of $100,000 by wire transfer, certified cheque or bank
draft, and a share certificate representing 9,000,000 common shares of
Yellowcake;

 

(b)

at 5:00 p.m. (Pacific Time) on the fifth day after the first, second, third,
fourth or fifth anniversary dates of Closing if

 

(i)

Strathmore has not received the additional payments due pursuant to paragraph
1.1(a), or

 

(ii)

Yellowcake has not incurred the Expenditures in accordance with 1.1(c), and the
failure to incur the Expenditures was not due to events or circumstances beyond
Yellowcake’s control; or

 

(c)

if terminated by Yellowcake in accordance with this LOI.

2.

ROYALTY

2.1

In further consideration for Strathmore’s agreement to grant Yellowcake an
option to acquire an 80% undivided interest in the Property, Yellowcake agrees
to pay Strathmore the Royalty on Yellowcake’s share of any uranium extracted
from the Property.

3.

EXPENDITURES

3.1

Expenditures will be made in accordance with exploration and development
programs which have been approved by Yellowcake from time to time.

3.2

The Operator will submit exploration or development programs for the coming
quarter to Yellowcake for approval. The program will also be accompanied by a
budget outlining the amount of expenditures for such program. Within 30 days of
receiving the program and budget, Yellowcake will inform Strathmore whether
Yellowcake is prepared to approve the program and budget.

 

 


--------------------------------------------------------------------------------



- 3 -

 

 

3.3

Once programs and budgets for Expenditures are approved, Yellowcake will have 30
days to deposit the amount of the program budget into a bank account maintained
by Strathmore solely for receipt and payment of the Expenditures.

4.

EXERCISE OF OPTION AND CREATION OF JOINT VENTURE

4.1

Once Yellowcake has earned in the right to acquire the initial 40% interest in
the Property, Strathmore will forthwith take all steps to transfer an undivided
40% interest in the Property to Yellowcake.

4.2

Once Yellowcake has earned in the right to acquire the second 40% interest in
the Property, Strathmore will forthwith take all steps to transfer a further
undivided 40% interest in the Property to Yellowcake.

4.3

As soon as Yellowcake has earned in the right to the initial 40% interest in the
Property, a joint venture between the parties will be deemed to have been
entered into and Yellowcake will be entitled to its share of uranium or any
other mineral extracted from the Property in accordance with Yellowcake’s earned
interest at the time.

4.4

Yellowcake has the right to approve any mining or other activities which will
result in the extraction of uranium or other minerals from the Property. Such
decisions will be made jointly by the parties and in the event there is a
disagreement, the parties may vote on such matters in accordance with their
respective interests in the Property.

5.

OPERATOR

5.1

Until Yellowcake has earned in its 80% interest in the Property, Strathmore will
be the Operator. Thereafter, Yellowcake will be the Operator.

5.2

While Strathmore is Operator, it will do all things necessary to:

 

(a)

develop programs and budgets for the Expenditures for the approval of
Yellowcake,

 

(b)

obtain all work permits, environmental approvals, insurances required to carry
out exploration and development programs,

 

(c)

maintain the Property’s mineral leases and rights in good standing,

 

(d)

manage and execute all approved programs, including paying third party
consultants and contractors,

 

(e)

receive and spend funds from Yellowcake for the Expenditures, or from any other
Joint Venture party, on behalf of the Property,

 

(f)

report all progress, findings, reports, technical data and any other matter
related to the Property, to Yellowcake, and

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(g)

act in accordance with good mining practises, in compliance with all applicable
laws and in accordance with the care and skill normally expected by someone
conducting and managing exploration, development and mining activities on behalf
of legal or beneficial owners of the Property.

5.3

Yellowcake agrees that Strathmore may charge Yellowcake an operator’s fee
calculated by multiplying the Expenditures made in accordance with approved
programs and budgets, by 10%. The operator’s fee charged to and paid by
Yellowcake will be considered to be Expenditures required to be made by
Yellowcake to earn in its interest in the Property in accordance with this LOI.

6.

CONDITIONS PRECEDENT

6.1

This LOI is subject to and conditional upon:

 

(a)

Yellowcake raising a minimum of $4 million dollars through the issue of 4
million units;

 

(b)

Yellowcake is satisfied that the Property is

 

(i)

in good standing,

 

(ii)

100% owned, free and clear by Strathmore, and

 

(iii)

capable of being transferred by Strathmore to Yellowcake in accordance with this
LOI; and

 

(iv)

the execution of a detailed joint venture agreement by the parties.

6.2

Yellowcake will use its best efforts to satisfy the Conditions Precedent within
90 days from the date this LOI is signed (the “End Date”). In the event the
Conditions Precedent are not satisfied by the End Date, and the Parties have not
agreed to an extension of the End Date, then this LOI will terminate immediately
without further notice.

7.

ACCESS TO CONOCO FILES

7.1

In consideration of Yellowcake:

 

(a)

paying Strathmore $25,000 on Closing,

 

(b)

spending $440,000 for a minimum of 1 year to finance the cost to have
Strathmore’s Texas Database (“Conoco files”) evaluated by qualified mining and
geological consultants, and

 

(c)

incurring the first $500,000 in costs to acquire mining leases to any properties
identified in the evaluation referred to in 7.1 (b),

then Yellowcake and Strathmore will hold any mining leases acquired under 7.1
(c) in accordance with equal (50-50) undivided interests, and thereafter become
joint venture

 

 


--------------------------------------------------------------------------------



- 5 -

 

partners for the exploration, development and mining of such mining leases. Once
Yellowcake has incurred the first $500,000 in accordance with 7.1 (c),
Yellowcake and Strathmore agree to share 50-50 all further costs to acquire
mining leases to properties identified in the evaluation referred to in 7.1 (b).

7.2

The parties agree that Strathmore will manage the hiring of the consultants or
staff required to evaluate the Conoco files provided that:

 

(a)

Yellowcake may approve expenditures made by Strathmore for such purpose,

 

(b)

Strathmore may not charge an overhead or other administrative fee, and

 

(c)

Strathmore provides Yellowcake access to all of the results of the evaluation,
in accordance with disclosure and confidentiality terms which are customary in
joint venture agreements.

7.3

Both Strathmore and Yellowcake covenant not to disclose the information
gathered/evaluated to any third party.

7.4

In the event the evaluation identifies a potential target property, Yellowcake
has the right not to proceed with obtaining a mineral lease in the event
Yellowcake determines that the cost to acquire such mineral lease would make the
target property uneconomic given the shared (50-50) interest in the mineral
lease.

7.5

In the event one party decides not to proceed to obtain a mineral lease for any
reason, the parties agree that the other party (“Acquiring Party”) may not
acquire such mineral lease with a third party partner, without the Acquiring
Party first offering the other party the right to acquire the mineral lease on
the same terms and conditions offered to the third party partner.

8.

PUBLIC ANNOUNCEMENTS

8.1

The parties agree that neither party will make any press or public releases of
information regarding the Property, this LOI or the subject matter of this LOI,
without first obtaining the approval of the other party.

9.

FORMAL AGREEMENT

9.1

The parties agree that they will negotiate in good faith and use best efforts to
execute a detailed joint venture agreement on terms normally included in joint
venture agreements.

9.2

This LOI is intended to be legally binding on the parties until it is replaced
by the detailed joint venture agreement or is terminated in accordance with this
LOI.

10.

GOVERNING LAW

10.1

This LOI will be governed by and construed in accordance with the laws of
British Columbia.

 

 


--------------------------------------------------------------------------------



- 6 -

 

 

11.

ASSIGNMENT

11.1

The parties acknowledge that in entering into this LOI, Yellowcake is relying on
Strathmore’s knowledge of the Property and experience in exploration,
development and mining of uranium. Accordingly, Strathmore agrees that it may
not assign or sell to any third party, all or part of Strathmore’s interest or
obligations under this LOI without the consent of Yellowcake, which consent will
not be unreasonably withheld.

12.

DEFINITIONS

12.1

“Closing” means the date Yellowcake informs Strathmore that the Conditions
Precedent have either been satisfied or waived, but in any event will not be
later than the End Date.

12.2

“Expenditures” means a total of $8,000,000 in expenditures made by Yellowcake
for exploration and development of the Property, in accordance with this LOI.
Expenditures will include any fees charged by Strathmore while it is the
Operator.

12.3

“$” or “Dollars” refers to US Funds.

12.4

“Joint Venture Parties” means Yellowcake and Strathmore once Yellowcake has
earned in its initial 40% undivided interest in the Property.

12.5

“Royalty” means a 3% Yellowcake royalty on terms which are in accordance with
generally accepted royalty terms applicable to uranium projects in the United
States.

If Strathmore agrees to the above terms and conditions please sign where
indicated below and return a copy of this LOI to Yellowcake’s office.

Yours sincerely,

 

YELLOWCAKE MINERALS INC.

 

 

Per:

/s/ William Tafuri                                

 

Name:

 

 

Title:

 

 

STRATHMORE MINERALS CORP.

 

 

Per:

/s/ Steven Khan                                    

 

Name: Steven Khan

 

 

Title: Exec VP

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

THE PROPERTY

STRATHMORE RESOURCES (US) LTD

JUNIPER RIDGE PROJECT

CARBON COUNTY, WYOMING

UNPATENTED MINING CLAIMS

BLM Serial#

Claim
Name

Location
Last
Book

Notice/
Amendment
Page

Subd.

Section

Township

Range

PM

Property
Name

Last

Assessment

WMC259971

RC-1

1056

80

SW SE

1

12N

93W

6th

Red Creek

2007

WMC259972

RC-2

1056

81

SE

1

12N

93W

6th

Red Creek

2007

WMC259973

RC-3

1056

82

NE NW SW SE

1

12N

93W

6th

Red Creek

2007

WMC259974

RC-4

1056

83

NE SE

1

12N

93W

6th

Red Creek

2007

WMC259975

RC-5

1056

84

NE NW

1

12N

93W

6th

Red Creek

2007

WMC259976

RC-6

1056

85

NE

1

12N

93W

6th

Red Creek

2007

WMC259977

RC-7

1056

86

NE NW

1

12N

93W

6th

Red Creek

2007

WMC259978

RC-8

1056

87

NE

1

12N

93W

6th

Red Creek

2007

WMC259979

RC-9

1056

88

NE NW

1

12N

93W

6th

Red Creek

2007

W M C259980

RC-10

1056

89

NE

1

12N

93W

6th

Red Creek

2007

W M C259981

RC-11

1056

90

NE NW

1

12N

93W

6th

Red Creek

2007

W M C259982

RC-12

1056

91

NE

1

12N

93W

6th

Red Creek

2007

W M C259983

RC-13

1056

92

SW

6

12N

92W

6th

Red Creek

2007

W M C259984

RC-14

1056

93

SW SE

6

12N

92W

6th

Red Creek

2007

W M C259985

RC-15

1056

94

SW

6

12N

92W

6th

Red Creek

2007

W M C259986

RC-16

1056

95

SW SE

6

12N

92W

6th

Red Creek

2007

W M C259987

RC-17

1056

96

SW

6

12N

92W

6th

Red Creek

2007

W M C259988

RC-18

1056

97

SW SE

6

12N

92W

6th

Red Creek

2007

W M C259989

RC-19

1056

98

SW

31

13N

92W

6th

Red Creek

2007

W M C259990

RC-20

1056

99

SW SE

31

13N

92W

6th

Red Creek

2007

 

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

 

W M C259991

RC-21

1056

100

SW

31

13N

92W

6th

Red Creek

2007

W M C259992

RC-22

1056

101

SW SE

31

13N

92W

6th

Red Creek

2007

W M C259993

RC-23

1056

102

SW

31

13N

92W

6th

Red Creek

2007

W M C259994

RC-24

1056

103

SW SE

31

13N

92W

6th

Red Creek

2007

W M C259995

RC-25

1056

104

SW

31

13N

92W

6th

Red Creek

2007

W M C259996

RC-26

1056

105

SW SE

31

13N

92W

6th

Red Creek

2007

W M C259997

RC-27

1056

106

NW SW

31

13N

92W

6th

Red Creek

2007

W M C259998

RC-28

1056

107

NE NW SW SE

31

13N

92W

6th

Red Creek

2007

W M C259999

RC-29

1056

108

NW

31

13N

92W

6th

Red Creek

2007

W M C260000

RC-30

1056

109

NE NW

31

13N

92W

6th

Red Creek

2007

W M C260001

RC-31

1056

110

NW

31

13N

92W

6th

Red Creek

2007

W M C260002

RC-32

1056

111

NE NW

31

13N

92W

6th

Red Creek

2007

W M C260003

RC-33

1056

112

SE

6

12N

92W

6th

Red Creek

2007

 

 

1113

91

 

 

 

 

 

 

 

WMC260004

RC-34

1056

113

SW

5

12N

92W

6th

Red Creek

2007

 

 

1113

92

SE

6

12N

92W

6th

 

 

WMC260005

RC-35

1056

114

SE

6

12N

92W

6th

Red Creek

2007

 

 

1113

93

 

 

 

 

 

 

 

WMC260006

RC-36

1056

115

SW

5

12N

92W

6th

Red Creek

2007

 

 

1113

94

SE

6

12N

92W

6th

 

 

WMC260007

RC-37

1056

116

SE

6

12N

92W

6th

Red Creek

2007

 

 

1113

95

 

 

 

 

 

 

 

WMC260008

RC-38

1056

117

SW

5

12N

92W

6th

Red Creek

2007

 

 

1113

96

SE

6

12N

92W

6th

 

 

WMC260009

RC-39

1056

118

SE

31

13N

92W

6th

Red Creek

2007

WMC260010

RC-40

1056

119

SE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

32

13N

92W

6th

 

 

WMC260157

RC-41

1057

97

SE

31

13N

92W

6th

Red Creek

2007

WMC260158

RC-42

1057

98

SE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

32

13N

92W

6th

 

 

 

 

 


--------------------------------------------------------------------------------



- 3 -

 

 

 

WMC260159

RC-43

1057

99

SE

31

13N

92W

6th

Red Creek

2007

WMC260160

RC-44

1057

100

SE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

32

13N

92W

6th

 

 

WMC260161

RC-45

1057

101

SE

31

13N

92W

6th

Red Creek

2007

WMC260162

RC-46

1057

102

SE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

32

13N

92W

6th

 

 

WMC260163

RC-47

1057

103

NE SE

31

13N

92W

6th

Red Creek

2007

WMC260164

RC-48

1057

104

NE SE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

NW SW

32

13N

92W

6th

 

 

WMC260165

RC-49

1057

105

NE

31

13N

92W

6th

Red Creek

2007

WMC260166

RC-50

1057

106

NE

31

13N

92W

6th

Red Creek

2007

 

 

 

 

NW

32

13N

92W

6th

 

 

WMC260167

RC-51

1057

107

NE

31

13N

92W

6th

Red Creek

2007

WMC260168

RC-52

1057

108

NE

31

13N

92W

6th

Red Creek

2007

WMC260169

RC-53

1057

109

SW

5

12N

92W

6th

Red Creek

2007

WMC260170

RC-54

1057

110

SE SW

5

12N

92W

6th

Red Creek

2007

WMC260171

RC-55

1057

111

SW

5

12N

92W

6th

Red Creek

2007

WMC260172

RC-56

1057

112

SW SE

5

12N

92W

6th

Red Creek

2007

WMC260173

RC-57

1057

113

SW

5

12N

92W

6th

Red Creek

2007

WMC260174

RC-58

1057

114

SW SE

5

12N

92W

6th

Red Creek

2007

WMC260175

RC-59

1057

115

SW

32

13N

92W

6th

Red Creek

2007

WMC260176

RC-60

1057

116

SW

32

13N

92W

6th

Red Creek

2007

WMC260177

RC-61

1057

117

SW

32

13N

92W

6th

Red Creek

2007

WMC260178

RC-62

1057

118

SW

32

13N

92W

6th

Red Creek

2007

WMC260179

RC-63

1057

119

NW SW

32

13N

92W

6th

Red Creek

2007

WMC260180

RC-64

1057

120

NW

32

13N

92W

6th

Red Creek

2007

WMC260181

RC-65

1057

121

NW

32

13N

92W

6th

Red Creek

2007

WMC260182

RC-66

1057

122

SW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

SE

5

12N

92W

6th

 

 

WMC260183

RC-67

1057

123

SW

4

12N

92W

6th

Red Creek

2007

 

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

 

WMC260184

RC-68

1057

124

SW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

SE

5

12N

92W

6th

 

 

WMC260185

RC-69

1057

125

SW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

SE

5

12N

92W

6th

 

 

WMC260186

RC-70

1057

126

SW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

SE

5

12N

92W

6th

 

 

WMC260187

RC-71

1057

127

SW

4

12N

92W

6th

Red Creek

2007

WMC260188

RC-72

1057

128

SE SW

4

12N

92W

6th

Red Creek

2007

WMC260189

RC-73

1057

129

SW SE

4

12N

92W

6th

Red Creek

2007

WMC260190

RC-74

1057

130

SW SE

4

12N

92W

6th

Red Creek

2007

WMC260533

RC-75

1060

2

NW SW

6

12N

92W

6th

Red Creek

2007

WMC260534

RC-76

1060

3

NE NW SW SE

6

12N

92W

6th

Red Creek

2007

WMC260535

RC-77

1060

4

NW

6

12N

92W

6th

Red Creek

2007

WMC260536

RC-78

1060

5

NE NW

6

12N

92W

6th

Red Creek

2007

WMC260537

RC-79

1060

6

NW

6

12N

92W

6th

Red Creek

2007

WMC260538

RC-80

1060

7

NE NW

6

12N

92W

6th

Red Creek

2007

WMC260539

RC-81

1060

8

NW

6

12N

92W

6th

Red Creek

2007

WMC260540

RC-82

1060

9

NE NW

6

12N

92W

6th

Red Creek

2007

WMC260541

RC-83

1060

10

NW

6

12N

92W

6th

Red Creek

2007

 

 

 

 

SW

31

13N

92W

6th

 

 

WMC260542

RC-84

1060

11

NW NE

6

12N

92W

6th

Red Creek

2007

 

 

 

 

SW SE

31

13N

92W

6th

 

 

WMC260543

RC-85

1060

12

NE SE

6

12N

92W

6th

Red Creek

2007

WMC260544

RC-86

1060

13

NW SW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

NE SE

6

12N

92W

6th

 

 

WMC260545

RC-87

1060

14

NE

6

12N

92W

6th

Red Creek

2007

WMC260546

RC-88

1060

15

NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

6

12N

92W

6th

 

 

WMC260547

RC-89

1060

16

NE

6

12N

92W

6th

Red Creek

2007

 

 

 


--------------------------------------------------------------------------------



- 5 -

 

 

 

WMC260548

RC-90

1060

17

NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

6

12N

92W

6th

 

 

WMC260549

RC-91

1060

18

NE

6

12N

92W

6th

Red Creek

2007

WMC260550

RC-92

1060

19

NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

6

12N

92W

6th

 

 

WMC260551

RC-93

1060

20

NE

6

12N

92W

6th

Red Creek

2007

 

 

 

 

SE

31

13N

92W

6th

 

 

WMC260552

RC-94

1060

21

NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

6

12N

92W

6th

 

 

 

 

 

 

SE

31

13N

92W

6th

 

 

 

 

 

 

SW

32

13N

92W

6th

 

 

WMC260553

RC-95

1060

22

NW SW

5

12N

92W

6th

Red Creek

2007

WMC260554

RC-96

1060

23

NE NW SW SE

5

12N

92W

6th

Red Creek

2007

WMC260555

RC-97

1060

24

NW

5

12N

92W

6th

Red Creek

2007

WMC260556

RC-98

1060

25

NE NW

5

12N

92W

6th

Red Creek

2007

WMC260557

RC-99

1060

26

NW

5

12N

92W

6th

Red Creek

2007

WMC260558

RC-100

1060

27

NE NW

5

12N

92W

6th

Red Creek

2007

WMC260559

RC-101

1060

28

NW

5

12N

92W

6th

Red Creek

2007

WMC260560

RC-102

1060

29

NE NW

5

12N

92W

6th

Red Creek

2007

WMC260561

RC-103

1060

30

NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

SW

32

13N

92W

6th

 

 

WMC260562

RC-104

1060

31

NE NW

5

12N

92W

6th

Red Creek

2007

 

 

 

 

SE SW

32

13N

92W

6th

 

 

WMC260563

RC-105

1060

32

NW SW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

NE SE

5

12N

92W

6th

 

 

WMC260564

RC-106

1060

33

NW SW

4

12N

92W

6th

Red Creek

2007

WMC260565

RC-107

1060

34

NW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

5

12N

92W

6th

 

 

WMC260566

RC-108

1060

35

NW

4

12N

92W

6th

Red Creek

2007

WMC260567

RC-109

1060

36

NW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

5

12N

92W

6th

 

 

 

 

 


--------------------------------------------------------------------------------



- 6 -

 

 

 

WMC260568

RC-110

1060

37

NW

4

12N

92W

6th

Red Creek

2007

WMC260569

RC-111

1060

38

NW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

5

12N

92W

6th

 

 

WMC260570

RC-112

1060

39

NW

4

12N

92W

6th

Red Creek

2007

WMC260571

RC-113

1060

40

NW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

NE

5

12N

92W

6th

 

 

 

 

 

 

SE

32

13N

92W

6th

 

 

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260572

RC-114

1060

41

NW

4

12N

92W

6th

Red Creek

2007

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260573

RC-115

1060

42

SW SE

32

13N

92W

6th

Red Creek

2007

WMC260574

RC-116

1060

43

SE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260575

RC-117

1060

44

SW SE

32

13N

92W

6th

Red Creek

2007

WMC260576

RC-118

1060

45

SE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260577

RC-119

1060

46

SW SE

32

13N

92W

6th

Red Creek

2007

WMC260578

RC-120

1060

47

SE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260579

RC-121

1060

48

SW SE

32

13N

92W

6th

Red Creek

2007

WMC260580

RC-122

1060

49

SE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

SW

33

13N

92W

6th

 

 

WMC260581

RC-123

1060

50

NE NW SW SE

32

13N

92W

6th

Red Creek

2007

WMC260582

RC-124

1060

51

NE SE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

NW SW

33

13N

92W

6th

 

 

WMC260583

RC-125

1060

52

NE NW

32

13N

92W

6th

Red Creek

2007

WMC260584

RC-126

1060

53

NE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

NW

33

13N

92W

6th

 

 

 

 

 


--------------------------------------------------------------------------------



- 7 -

 

 

 

WMC260585

RC-127

1060

54

NE NW

32

13N

92W

6th

Red Creek

2007

WMC260586

RC-128

1060

55

NE

32

13N

92W

6th

Red Creek

2007

 

 

 

 

NW

33

13N

92W

6th

 

 

WYOMING STATE MINING LEASE NO. 0-41095

ALL SECTION 36, TOWNSHIP 13 NORTH, RANGE 93 WEST, 6TH PM, CARBON COUNTY, WYOMING

640 ACRES

 

 

 

 

 